Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s response filed July 1, 2022 in response to the Office Action of May 16, 2022 is acknowledged and has been entered. 
	Applicant’s election without traverse of Group I, claims 81-101, 104 and 105, is acknowledged.
	Applicant’s election on the following species: a) wherein the first MHC polypeptide is a β2-microglobulin polypeptide; and wherein the second MHC polypeptide is an MHC class I heavy chain polypeptide; b) SEQ ID NO:2; c) H91, N61, and D66 as the three amino acid residues wherein a substitution occurs; d) H91A is acknowledged.
	Due to a typographical error, claim 101 was grouped in both Group I and Group II. Group II contains claims 102 and 103. And claim 101 is grouped in Group I.
Claims 86, 102, 103, and 106 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim. 
Claims 81-85, 87-101, 104 and 105 are currently under consideration as drawn to the elected species.


REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in paragraphs [00397]: (Gly-Gly-Gly-Gly-Ser)x and [00408]: (His)6 of the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

 Claim Objections
Claim 81 is objected to because claims recite, FIG. 3A-C Claims must, under modern claim practice, stand alone to define invention, and incorporation into claims by express reference to specification and/or drawings is not permitted except in very limited circumstances. See Ex parte Fressola, 27 USPQ2d 1608 (BPAI, 1993). 
See M.P.E.P. § 2173.05(s), which states: "Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter.1993) (citations omitted).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91-93, 99, 101 and 105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 91, the phrase "a substitution of one or more of H91, N61, D66, W70, F33, Q35, V41, L72, and Y59” renders the claim indefinite because SEQ ID NOs: 1, 2, and 4 have different N-terminus, therefore the position for a particular amino acid are different in SEQ ID NO: 1, 2, or 4. 
Similarly, regarding claim 92, the phrases “H91”, “H91 and D66”, “H91 and N61” and “H91, N61, and D66” renders the claim indefinite.
Regarding claim 93, the phrase “comprising two of the multimeric polypeptides of claim 81” renders the claim indefinite because the multimeric polypeptide of claim 81 comprise two polypeptides. It is unclear if the protein of claim 94 has two polypeptides as recited in claim 81, or has four polypeptides (two sets of first polypeptide +second polypeptide).
Claims 99, 101 and 105 are also rejected because they are dependent on claim 93.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 81-85, 87-101, 104 and 105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
The claims have broadly claimed:
(1) a multimeric polypeptide comprising: at least one heterodimer comprising: a) a first polypeptide comprising: i) a peptide epitope; ii) a first major histocompatibility complex (MHC) polypeptide; and b) a second polypeptide comprising: i) a second MHC polypeptide; and wherein the first and/or the second polypeptide comprises one or more immunomodulatory polypeptides, optionally, wherein the multimeric polypeptide comprises an immunoglobulin (Ig) Fc polypeptide or a non-Ig scaffold, wherein at least one of the one or more immunomodulatory polypeptides is a variant CD86 polypeptide comprising an amino acid sequence having at least 85% amino acid sequence identity to set forth in one of SEQ ID NOs:1, 2, and 4, wherein the variant CD86 polypeptide has one or more amino acid substitutions relative to set forth in one of SEQ ID NOs:1, 2, and 4, and wherein the variant CD86 polypeptide binds to a CD28 polypeptide having an amino acid sequence depicted in one of FIG. 3A-C, and wherein the variant CD86 polypeptide exhibits reduced binding affinity to the CD28 polypeptide, compared to the binding affinity of the CD86 amino acid sequence set forth in one of SEQ ID NOs:1, 2, and 4 for the CD28 polypeptide. 
(2) a protein comprising two of the multimeric polypeptides of claim 81 (claim 93).
(3) a composition comprising the multimeric polypeptide of claim 81 or the protein of claim 93 (claims 104 and 105).
(4) three methods of using the multimeric polypeptides of claim 81 or the protein of claim 93: i) selectively modulating the activity of an epitope-specific T cell, the method comprising contacting the T cell with the multimeric polypeptide of claim 81, wherein said contacting selectively modulates the activity of the epitope-specific T cell (claim 98); ii) selectively modulating the activity of an epitope-specific T cell, the method comprising contacting the T cell with the protein of claim 93, wherein said contacting selectively modulates the activity of the epitope-specific T cell (claim 99); iii) selectively modulating the activity of a T cell that binds to an epitope in an individual, the method comprising administering to the individual the multimeric polypeptide of claim 81 to selectively modulate the activity of the T cell in the individual (claim 100).
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of 
the inventor's contribution to the field of art as described in the patent specification."' Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 
2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Gath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04
"[A] sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 
'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutsch and GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
In view of above, the specification does not disclose a representative number of species of, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function for:
(1) variant CD86 polypeptides having at least 85% amino acid sequence identity to the amino acid sequence set forth in one of SEQ ID NOs: 1, 2 and 4 and having one or more amino acid substitutions therein and having the functional property of reduced binding affinity to the amino acid sequence(s) set forth in SEQ ID NOs: 30-32 as compared to the wild-type CD86 that consists of the amino acid sequence set forth in one of SEQ ID NOs: 1, 2 and 4;
(2) including the variant CD86 polypeptide that is recited in instant dependent claim 81 that has any amino acid substituent at one of the positions recited based on the amino acid numbering set forth one of SEQ ID NOs: 1, 2 and 4;
(3) the multimeric polypeptide of claim 81 and the protein of claim 93 (for the same reasons set forth above) that is administered in the methods of claim 98-100 that is required to have the functional property of modulating the activity of an epitope-specific T cell in an individual;
(4) the epitope/MHC class I pairs comprised in the claimed multimeric polypeptide or that is comprised in the multimeric polypeptide administered in the claimed methods.
SEQ ID NO: 1 represents a human CD86 amino acid sequence of 329 amino acid residues in length. At least 85 amino acid sequence identity, 280 amino acid residues must therefore be retained. Accordingly, there maybe 49 substitutions, additions, and/or deletions anywhere in the variant. Just considering the 20 natural amino acid residues for substitution, this constitutes 4920 different variants with mutations occurring at given positions. Given that there are enormous numbers of ways to choose the 49 positions (            
                
                    
                        
                            
                                329
                            
                            
                                49
                            
                        
                    
                
                )
            
        , the number of the possible variants is even bigger. Although one of skill in the art would know what the sequences of these are, one of skill in the art would not know a priori which of these variants possess the functional property of reduced affinity binding that is recited in instant base claim 81. These said variants are a functional subgenus of the substituted CD86 variant polypeptides.
The specification discloses that in some cases, the polypeptide comprises a substitution of amino acid, e.g. N61, D66, W77, H91, F33, Q35, V41, L72, Y59 or combinations thereof. See [0167-0193]. These variants might have various binding affinity, e.g. In some cases, the variant CD86 polypeptide present in a multimeric polypeptide of the present disclosure has a binding affinity for CD28 that is from about 100 nM to 150 nM, from about 150 nM to about 200 nM, from about 200 nM to about 250 nM, from about 250 nM to about 300 nM, from about 300 nM to about 350 nM, from about 350 nM to about 400 nM, from about 400 nM to about 500 nM, from about 500 nM to about 600 nM, from about 600 nM to about 700 nM, from about 700 nM to about 800 nM, from about 800 nM to about 900 nM, from about 900 nM to about 1 μM, to about 1 μM to about 5 μM, from about 5 μM to about 10 μM, from about 10 μM to about 15 μM, from about 15 μM to about 20 μM, from about 20 μM to about 25 μM, from about 25 μM to about 50 μM, from about 50 μM to about 75 μM, or from about 75 μM to about 100 μM. See [0167]. As evidenced by Collins (Collins et al., Immunity, vol. 17, 201-210, Publication Date: August-2002), wild type CD86 has a binding affinity for CD28 about 19.1 µM. See Fig. 4B. In addition, Swanson (Swanson et al., WO 2016/168771 A2, Publication Date: 2016-10-20, in IDS of September 30, 2020) teaches that a CD86 variant with three substitutions Q35H/H90L/Q102H has enhanced binding to CD28, See row 3, page 135. 
Therefore, the CD86 variants which have at least 85% identify to SEQ ID NO: 1, or 2 or 4, may have increased or reduced binding affinity to CD28 and some may not be able to bind to CD28 at all. However, the specification does not disclose what modifications would correlate with the recited functional property: e.g. binds to CD28 with a reduced affinity compared to the binding affinity of the CD86 amino acid sequence set forth in one of SEQ ID NOs: 1, 2, and 4.
The specification shows functional data for only one variant H91A CD86/synTac. H91A CD86/synTac can induce viability of CD8+ T cells, IFNγ production, and TNF-α production. See Example 1, Fig. 12A-C. The specification also shows 19 variants, in which amino acid H91 was substituted with 19 different amino acids. Expression level, relative to a CD86/synTac with wild-type CD86 measured. And the effect of each of the variant CD86/synTac on the viability of CD86+ T cells was reduced compared with wild-type CD86 construct. See Example 1, Figs 15-16. However, it is not clear whether any of these variants has “reduced binding affinity to the amino acid sequence(s) set forth in SEQ ID NOs: 30-32 as compared to the wild-type CD86 that consists of the amino acid sequence set forth in one of SEQ ID NOs: 1, 2 and 4”, and possess the requisite functional property of selectively modulating the activity of an epitope specific T cell.
Given the fact that the claims are drawn to a broad genus of multimeric polypeptides that comprise a CD86 variant have at least 85% identical to SEQ ID NO: 1, 2 or 4, there is no correlation between any one particular identifying structural feature and any one particular identifying functional feature. Consequently, it is submitted that the skilled artisan could not immediately envision, recognize or distinguish at least a substantial number of the genus of polypeptides that have at least 85% identical to SEQ ID NO: 1 or 2, or 4, and have one or more amino acid substitutions relative to set forth in one of SEQ ID NOs:1, 2, and 4, and bind to a CD28 polypeptide with a reduced binding affinity.
Therefore, it appears that the instant specification does not adequately disclose the breadth of the multimeric polypeptide and method of administering it recited in the instant claims. In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such multimeric polypeptides and methods of using them at the time the instant application was filed.
Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly &  Co., 598 F.3d 1336 (Fed. Cir. 201 0); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011 ).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        

/PETER J REDDIG/Primary Examiner, Art Unit 1642